DETAILED ACTION
1.	This is in response to communications 03/03/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
NAM et al. (US 2018/0137925 A1), and Tanzawa et al. (US 2018/0053552 A1) are the closest prior art of record but they do not teach all the new amended limitations of the claims 1, 7, 12, 16, 21 and 22 (and associated dependent claims) as indicated in Remarks filed 03/03/2021 (pages 16-23). Applicant’s arguments found persuasive and previous rejections are being withdrawn.
In general, regarding claims 1, 7, 12, 16, 21 and 22 (and associated dependent claims) the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the distinct/ different  time periods used to bias string select transistors of two different groups of unselected strings for memory operation.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/03/2021, are persuasive, as such the reasons for allowance are in 
Title amendment filed 03/03/20121 is accepted. Specification amendment (Background/ related info) submitted 03/03/2021 is accepted. Based on applicant’s amendments previous spec and title objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)